Filed 5/24/16 Nunez v. Autumn Hills Operating Co. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE



RUTH NUNEZ,                                                                B261229

         Plaintiff and Respondent,                                         (Los Angeles County
                                                                           Super. Ct. No. BC517056)
         v.

AUTUMN HILLS OPERATING
COMPANY, LLC, et. al,

         Defendants and Appellants.




         APPEAL from an order of the Superior Court of Los Angeles County,
John L. Segal, Judge. Affirmed.
         Jackson Lewis, Bradley W. Kampas, Sherry L. Swieca, and William E. Weiner
for Defendants and Appellants.
         Tafoya & Garcia, Robert N. Tafoya and David A. Garcia for Plaintiff and
Respondent.


                            _______________________________________
                                   INTRODUCTION
       Defendants Autumn Hills Operating, LLC and Autumn Hills Health Care Center
(collectively, Autumn Hills or the company) appeal from the trial court’s denial of the
company’s motion to compel arbitration of plaintiff Ruth Nunez’s claims for, among
other things, discrimination, retaliation, and failure to accommodate under the Fair
Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.). The court found
Autumn Hills unreasonably delayed pursuing arbitration by waiting more than
14 months after Nunez filed her lawsuit to seek an order compelling arbitration of her
claims. The court also found Nunez would be prejudiced if compelled to arbitrate her
claims because the delay had deprived her of the benefits of arbitration—a speedy,
efficient, and cost-effective means of resolving disputes. We affirm.
                    FACTUAL AND PROCEDURAL SUMMARY
       1.     Nunez’s Employment with Autumn Hills
       Autumn Hills hired Nunez as a certified nurse assistant in April 1996. After
Nunez began working for Autumn Hills, the company implemented an employment
dispute resolution program (EDR Program or the program).1 The program established
a four-step process to resolve employment-related disputes between Autumn Hills and
its employees, the final step of which is binding arbitration before a neutral third party.
On August 17, 2004, Nunez signed an acknowledgment of receipt of the program’s
booklet (the acknowledgment), which set forth the program’s material terms, including
the four-step dispute resolution process.2


1
        The EDR Program was created by Mariner Health Care, of which Autumn Hills
is a subsidiary. According to the EDR Program’s information booklet, Mariner Health
Care is not an employer, but its subsidiaries are employers. Accordingly, the EDR
Program is implemented by Mariner Health Care’s subsidiaries.
2
      The program’s booklet provides in relevant part: “Your decision to accept
employment or to continue employment with [Autumn Hills] constitutes your
agreement to be bound by the EDR Program. Likewise, [Autumn Hills] agrees to be
bound by the EDR Program. This mutual agreement to arbitrate claims means that both


                                             2
       After signing the acknowledgment, Nunez twice injured herself on the job: first
in 2007, and again in 2011. In 2007, Nunez injured her knee while carrying a patient.
She underwent surgery and returned to work with disability restrictions imposed by her
doctor that were intended to limit the amount of physically demanding tasks she could
perform. However, Autumn Hills often refused to acknowledge her restrictions, which
she claimed caused her to injure her lower back in 2011. As a result of her back injury,
Nunez took two weeks of disability leave in 2012. When she returned to work with new
disability restrictions, Autumn Hills continued to assign her physically demanding jobs.
When Nunez complained to Autumn Hills’ disability administrator about the company’s
failure to acknowledge her restrictions, the administrator made derogatory remarks
about her age (Nunez was 60 years old at the time), telling her that people her age
sometimes experience physical pain and discomfort and that perhaps she should look for
another job. In May 2012, Autumn Hills terminated Nunez’s employment.
       2.     Nunez’s Lawsuit
       On August 2, 2013, Nunez filed a lawsuit against Autumn Hills alleging nine
causes of action arising out of the termination of her employment, including claims of
discrimination, retaliation, and failure to accommodate under FEHA. The next month,
Nunez filed a first amended complaint, which she served Autumn Hills with on
September 10, 2013. Around the same time, Nunez also propounded discovery requests
on Autumn Hills, including special and form interrogatories, requests for admissions,



you and [Autumn Hills] are bound to use the EDR Program as the only means of
resolving employment related disputes and to forego any right either may have to a jury
trial on issues covered by the EDR Program. However, no remedies that otherwise
would be available to you or [Autumn Hills] in a court of law will be forfeited by virtue
of the agreement to use and be bound by the EDR Program.”
        With respect to the type of disputes covered by the EDR Program, the booklet
provides: “[T]he EDR Program will become the process for resolving most workplace
disputes between you and [Autumn Hills], including, but not limited to, disputes
concerning legally protected rights such as freedom from discrimination, retaliation or
harassment.”


                                            3
and document requests, and she scheduled depositions of several of Autumn Hills’
employees.
       On September 18, 2013, counsel for Autumn Hills informed counsel for Nunez
that the company believed it was in possession of an arbitration agreement signed by
Nunez. However, it could not locate the agreement. Nevertheless, counsel for Autumn
Hills asked Nunez if she would agree to submit her claims to arbitration. Nunez refused
to do so until Autumn Hills produced a signed arbitration agreement.
       On October 23, 2013, Autumn Hills filed its answer to Nunez’s complaint. As
an affirmative defense, Autumn Hills asserted that Nunez’s entire lawsuit was barred by
“a valid and enforceable employment dispute resolution agreement,” which required all
of Nunez’s claims to be submitted to binding arbitration.
       Despite notifying Nunez of its intent to arbitrate and asserting in its answer that
Nunez’s claims were barred by a binding arbitration agreement, Autumn Hills did not
seek to compel arbitration of Nunez’s lawsuit until more than a year after it filed its
answer, or more than 14 months after Nunez commenced her lawsuit. During that
period, Autumn Hills continued to engage in litigation with Nunez, participating in
mediation sessions and propounding, and responding to, discovery requests. For
example, shortly after filing its answer, Autumn Hills responded to over 100 of Nunez’s
individual discovery requests and, in December 2013, served Kaiser Permanente with
a subpoena requesting production of Nunez’s medical records.
       On September 30, 2014, Autumn Hills located Nunez’s signed acknowledgment
of the EDR Program, but it never found a separate arbitration agreement signed by
Nunez. On October 1, 2014, Autumn Hills again approached Nunez about submitting
her claims to arbitration, but she continued to refuse to do so. On October 3, 2014,
Autumn Hills took Nunez’s deposition.
       3.     Proceedings to Compel Arbitration
       On October 28, 2014, Autumn Hills filed an ex-parte application for an order
specially setting a hearing on its motion to compel arbitration and for a stay of judicial
proceedings, which the trial court denied. About one week later, Autumn Hills filed


                                             4
a regularly-noticed motion to compel arbitration. The court set a hearing on the motion
for January 7, 2015.
       In its motion, Autumn Hills explained why it waited more than a year after
Nunez filed her lawsuit to seek an order compelling arbitration. When it filed its answer
in September 2013, Autumn Hills mistakenly believed Nunez had signed a separate
arbitration agreement, which all employees who began working for Autumn Hills after
it implemented the EDR Program were required to sign. The company did not realize,
however, that Nunez never signed a separate agreement because she was already
employed at the time the EDR Program was implemented. The company also did not
realize that it had on file Nunez’s signed acknowledgment of the EDR Program that she
had signed in August 2004. Autumn Hills then spent more than a year searching for
a document that Nunez had never signed. Autumn Hills claimed it took more than
a year to discover that Nunez had signed only an acknowledgment of the EDR Program,
and not a separate arbitration agreement, because most of its employees who were
responsible for document processing and storage when Nunez signed the
acknowledgment no longer worked for the company. Autumn Hills also blamed Nunez
for the delay, claiming she perpetuated it by failing to inform Autumn Hills that she had
signed the acknowledgment, and not a separate arbitration agreement.
       On November 24, 2014, Autumn Hills filed a motion for summary judgment. On
December 22, 2014, Nunez filed an opposition to Autumn Hills’ motion to compel
arbitration. In her opposition to the motion to compel, Nunez argued, among other
things, that Autumn Hills waived its right to arbitrate her claims under the
acknowledgment by waiting more than a year after she filed her lawsuit to seek an order
compelling arbitration. On January 7, 2015, Nunez filed her opposition to Autumn
Hills’ motion for summary judgment.3


3
      Autumn Hills’ motion for summary judgment and Nunez’s opposition to that
motion are not included in the record. Accordingly, we are unable to determine upon
what grounds Autumn Hills moved for summary judgment. Specifically, we are unable


                                            5
       The same day Nunez filed her summary judgment opposition, January 7, 2015,
the court held a hearing on Autumn Hills’ motion to compel. At the time the court
heard the motion, trial was set for March 2, 2015. The court denied the motion, finding
Autumn Hills waived its right to arbitrate Nunez’s claims. Specifically, the court found
Autumn Hills unreasonably delayed in pursuing arbitration by waiting more than a year
after Nunez commenced her lawsuit to file its motion. According to the court, Autumn
Hills, and not Nunez, was responsible for the company’s delay in pursuing arbitration
because all of the necessary agreements and documents were in Autumn Hills’s
possession, and the company should have been aware of which of its employees signed
acknowledgments of the EDR Program, and which ones signed separate arbitration
agreements. The court also found Autumn Hills acted inconsistently with its right to
arbitrate Nunez’s claims by engaging in extensive discovery and participating in
mediation sessions. Finally, the court found Nunez would be prejudiced if ordered to
arbitrate her claims because Autumn Hills’ delay had deprived Nunez of the advantages
of arbitration, namely “an expedient, efficient and cost-effective method to resolve
disputes.”
       Autumn Hills filed a timely appeal.
                                      DISCUSSION
       I.     Applicable Law and Standard of Review
       A trial court may deny a motion to compel arbitration if it finds the moving party
waived the right to arbitrate the parties’ disputes. (Code Civ. Proc., § 1281.2, subd. (a).)
However, “[s]tate law, like the [Federal Arbitration Act], reflects a strong policy
favoring arbitration agreements and requires close judicial scrutiny of waiver claims.”
(St. Agnes Medical Center v. PacifiCare of California (2003) 31 Cal. 4th 1187, 1195
(St. Agnes).) “Although a court may deny a petition to compel arbitration on the ground

to determine whether Autumn Hills sought summary judgment solely on the grounds
that Nunez was required to submit her claims to arbitration, or whether Autumn Hills
also sought summary judgment on the merits of Nunez’s claims. Apparently, the
motion for summary judgment was taken off calendar on January 21, 2015.


                                             6
of waiver [citation], waivers are not to be lightly inferred and the party seeking to
establish a waiver bears a heavy burden of proof.” (Ibid.)
       In determining whether a party has waived its right to arbitrate a dispute, courts
look to the following factors, none of which are dispositive, and some of which may not
be relevant in every case: “ ‘ “(1) whether the party’s actions are inconsistent with the
right to arbitrate; (2) whether ‘the litigation machinery has been substantially invoked’
and the parties ‘were well into preparation of a lawsuit’ before the party notified the
opposing party of an intent to arbitrate; (3) whether a party either requested arbitration
enforcement close to the trial date or delayed for a long period before seeking a stay;
(4) whether a defendant seeking arbitration filed a counterclaim without asking for
a stay of the proceedings; (5) ‘whether important intervening steps [e.g., taking
advantage of judicial discovery procedures not available in arbitration] had taken place’;
and (6) whether the delay ‘affected, misled, or prejudiced’ the opposing party.” ’
[Citations.]” (St. Agnes, supra, 31 Cal.4th at p. 1196, alteration to text in original.)
       A finding of waiver does not require intentional conduct by the party seeking to
compel arbitration; rather, “a party may be said to have ‘waived’ its right to arbitrate by
an untimely demand, even without intending to give up the remedy.” (Burton v. Cruise
(2010) 190 Cal. App. 4th 939, 944 (Burton).) In this sense, “waiver is more like
a forfeiture arising from the nonperformance of a required act.” (Ibid.; see also Zamora
v. Lehman (2010) 186 Cal. App. 4th 1, 12 (Zamora) [waiver can mean “the loss of an
opportunity or a right as a result of a party’s failure to perform an act it is required to
perform, regardless of the party’s intent to abandon or relinquish the right”].)
       “[W]hether or not litigation results in prejudice . . . is critical in waiver
determinations . . . . ” (Zamora, supra, 186 Cal.App.4th at p. 16.) “[P]rejudice is
typically found where ‘the petitioning party’s conduct has substantially undermined
[the] important public policy [in favor of arbitration] or substantially impaired the other
side’s ability to take advantage of the benefits and efficiencies of arbitration.’
[Citation.]” (Burton, supra, 190 Cal.App.4th at p. 947, second and third alterations to
text in original.) Thus, a party’s delay in pursuing arbitration, while the party continues


                                              7
to participate in the litigation process, can by itself result in prejudice if it substantially
deprives the party opposing arbitration of the advantages of arbitration, such as a speedy
and relatively inexpensive means of dispute resolution. (Id. at p. 948.)
       “ ‘Although the burden of proof is heavy on the party seeking to establish
waiver, . . . a determination by a trial court that the right to compel arbitration has been
waived ordinarily involves a question of fact, which is binding on the appellate court if
supported by substantial evidence. The appellate court may not reverse the trial court’s
finding of waiver unless the record as a matter of law compels finding nonwaiver.’
[Citation.]” (Burton, supra, 190 Cal.App.4th at p. 946.) In other words, “we review
waiver as a factual inquiry for the trial court, and will affirm if substantial evidence
supports the trial court’s determination. [Citation.] We construe any reasonable
inference in the manner most favorable to the judgment, resolving all ambiguities to
support an affirmance.” (Ibid.) Even when the facts are undisputed, “[i]f more than one
reasonable inference may be drawn from undisputed facts, the substantial evidence rule
requires indulging the inferences favorable to the trial court’s judgment.” (Davis v.
Continental Airlines, Inc. (1997) 59 Cal. App. 4th 205, 211.)
       II.     Substantial Evidence Supports the Trial Court’s Finding of Prejudice
       In denying Autumn Hills’ motion, the court found Nunez would be prejudiced if
ordered to arbitrate her claims because the company’s 14-month delay in filing its
motion had deprived her of the advantages of arbitration. We address first why the
court’s finding of prejudice is supported by substantial evidence and then turn to
Autumn Hills’ specific challenges to the court’s ruling.4
       Here, Autumn Hills’ delay was so lengthy that it deprived Nunez of virtually all
of the benefits of arbitration. (See Judge v. Nijjar Realty, Inc. (2014) 232 Cal. App. 4th
619, 634 [an efficient, streamlined process is arbitration’s “fundamental attribute”].) As

4
        Autumn Hills limits its discussion on appeal to the issue of prejudice; it does not
challenge the court’s findings that the company unreasonably delayed in pursuing
arbitration or that its conduct was inconsistent with an intent to arbitrate. Accordingly,
we limit our analysis to the issue of prejudice.


                                               8
a result of Autumn Hills’ 14-month delay, the parties engaged in extensive discovery,
which was nearly complete by the time Autumn Hills’ motion was heard less than two
months before trial was set to commence. Not only did the parties propound document
requests and general and special interrogatories, they also deposed several witnesses.
Most importantly, Autumn Hills deposed Nunez before it filed its motion to compel
arbitration. While the company may not have made a calculated decision to wait until
after deposing Nunez to file its motion to compel, the fact that it did wait to file its
motion until after deposing Nunez supports a finding of prejudice. Specifically, by
deposing Nunez, Autumn Hills was able to gauge her strengths and weaknesses as
a witness. Thus, Autumn Hills was able to obtain an unfair advantage over Nunez by
invoking the litigation machinery to help inform its decision whether to pursue
arbitration or a jury trial. (See Guess?, Inc. v. Superior Court (2000) 79 Cal. App. 4th
553, 558 (Guess?) [the courtroom may not be used as a staging area for arbitration].)
       We note that throughout its briefs and at oral argument, Autumn Hills has
repeatedly argued that the parties did not engage in any discovery that would not be
available in arbitration, and that, as a result, Nunez was not prejudiced by Autumn
Hills’ delay in pursuing arbitration. However, Autumn Hills has never cited to, or
otherwise discussed, the specific rules governing discovery in the arbitration forum
chosen by the parties. In any event, we are not as confident as Autumn Hills that the
parties necessarily would be entitled to the same discovery in arbitration as that which
has already been conducted in the trial court. Indeed, a document entitled “Employment
Dispute Resolution Program Rules,” which appears to be part of the packet of
information Nunez received describing the EDR Program, provides as follows with
respect to the scope of discovery available in arbitration: “The arbitrator shall have the
authority to order such discovery, by way of deposition, interrogatory, document
production, or otherwise, as the arbitrator considers necessary to a full and fair
exploration of the issues in dispute, consistent with the expedited nature of arbitration.”
While it appears that the same type of discovery could be available in arbitration, the
rules grant the arbitrator discretion to limit the scope of discovery. Accordingly, it is


                                              9
not certain that the parties would have been able to engage in the same discovery that
has already been conducted in the litigation.
       Autumn Hills’ filing of a motion for summary judgment also contributed to
Nunez’s prejudice. As the court explained in its written ruling, Nunez was required to
prepare an opposition to Autumn Hills’ motion for summary judgment before the court
could rule on the company’s motion to compel arbitration. As a result, Nunez likely
had to disclose at least some of her litigation strategy before the decision of whether to
send her claims to arbitration could be made, a factor that weighs in favor of finding
prejudice.5 (See Guess?, supra, 79 Cal.App.4th at p. 558; see also Lewis v. Fletcher
Jones Motor Cars, Inc. (2012) 205 Cal. App. 4th 436, 450.)
       Autumn Hills contends the trial court erred in denying its motion to compel
because Nunez failed to present any evidence of how she would be prejudiced if ordered
to arbitrate her claims. Specifically, Autumn Hills contends the court erred in finding
prejudice based solely on the company’s delay in pursuing arbitration and Nunez’s
expenditure of litigation costs. We disagree. As noted, a party’s delay in pursuing
arbitration, by itself, can result in prejudice if the delay is so lengthy that the party
opposing arbitration is deprived of the benefits of arbitration. (Burton, supra,

5
       As noted, because we were not provided with Autumn Hills’ motion for
summary judgment or Nunez’s opposition, we cannot review what grounds Autumn
Hills sought to dispose of Nunez’s claims. However, the absence of those documents
from the appellate record must be weighed against Autumn Hills, the appellant. It is
well-settled that the party challenging the trial court’s ruling must supply the reviewing
court with all documents that the trial court relied on in reaching its decision. (See
Foust v. San Jose Construction Co., Inc. (2011) 198 Cal. App. 4th 181, 187.) If all such
documents are not included in the record on appeal, it will be presumed that those
documents support the trial court’s ruling. (Ibid.; see also Haywood v. Superior Court
(2000) 77 Cal. App. 4th 949, 955.) In finding Nunez would be prejudiced by ordering
her claims to arbitration, the trial court relied on the fact that Autumn Hills filed
a motion for summary judgment, and that Nunez responded to that motion, before the
court could issue its ruling on Autumn Hills’ motion to compel. Because Autumn Hills
has not included those documents in the record on appeal, we must presume they
support the court’s finding that Nunez would be prejudiced if ordered to arbitrate her
claims. (Foust, supra, 198 Cal.App.4th at p. 187.)


                                              10
190 Cal.App.4th at p. 948; see also Sobremonte v. Superior Court (1998)
61 Cal. App. 4th 980, 995 [in determining prejudice, courts may consider the length of
the delay and the expense incurred by the opposing party in participating in litigation];
Burton, supra, 190 Cal.App.4th at p. 948 [“Arbitration loses much, if not all, of its value
if undue time and money is lost in the litigation process preceding a last-minute petition
to compel”].) Indeed, courts have found prejudice in similar circumstances, some of
which involved much shorter delays than the 14 months Autumn Hills waited to pursue
an order compelling arbitration. (See e.g., Guess?, supra, 79 Cal.App.4th at
pp. 555-559 [right to arbitrate waived where motion to compel arbitration was filed four
months after lawsuit was filed and moving party engaged in extensive discovery before
pursuing order compelling arbitration]; Burton, supra, 190 Cal.App.4th at p. 946-951
[arbitration waived where defendant waited 11 months after lawsuit was filed to pursue
an order compelling arbitration]; Kaneko Ford Design v. Citipark, Inc. (1988)
202 Cal. App. 3d 1220, 1228-1229 [arbitration waived where motion to compel was filed
less than six months after lawsuit was filed and moving party gained insight into
opposing party’s litigation strategies by waiting until after opposing party filed its
answer]; S & H Contractors, Inc. v. A.J. Taft Coal Co., Inc. (11 Cir. 1990) 906 F.2d
1507, 1514 [arbitration waived where moving party waited eight months after lawsuit
was filed, engaged in discovery, and filed dispositive motions before pursuing an order
compelling arbitration].)
       We acknowledge that our colleagues in Division Eight recently held in Khalatian
v. Prime Time Shuttle, Inc. (2015) 237 Cal. App. 4th 651, a case not cited by either party,
that the defendants’ 14-month delay in pursuing arbitration did not prejudice the
plaintiff. However, the facts in Khalatian are distinguishable from the facts in this case.
For instance, in finding the defendants’ delay did not prejudice the plaintiff, the court in
Khalatian relied on the fact that trial was set more than a year after the date the
defendants filed their motion to compel. (Id. at p. 662.) Here, on the other hand, trial
was set to commence less than six months after Autumn Hills filed its motion, and less
than two months after the earliest date the company could secure for a hearing on its


                                             11
motion. In addition, the parties in Khalatian engaged in limited discovery and did not
depose the plaintiff, or file any motion that required the plaintiff to disclose its litigation
strategy. (Id. at pp. 660-662.) That was not the case here. Autumn Hills and Nunez
participated in significant written discovery, including non-party discovery aimed at
obtaining Nunez’s medical records. The parties also conducted several depositions:
Nunez deposed three witnesses and Autumn Hills deposed Nunez. Further, Autumn
Hills filed a motion for summary judgment, which Nunez had to respond to before
Autumn Hills’ motion to compel was heard.
       Autumn Hills also contends the court erred in finding it waived its right to
arbitrate Nunez’s claims even though the company did not engage in “misfeasance or
gamesmanship” when it delayed pursuing an order to compel arbitration. Essentially,
Autumn Hills argues delay cannot constitute prejudice where the party seeking to
compel arbitration also has not engaged in some sharp practice. Again, we disagree. It
is well-established that under the test set forth in St. Agnes, courts do not consider
whether the party pursuing arbitration knew about the underlying agreement during the
period it was dilatory in pursuing an order to compel arbitration. (Zamora, supra,
186 Cal.App.4th at pp. 21-22.) Accordingly, a party may waive its right to arbitrate
simply by delaying for an unreasonable period of time before filing a motion to compel
arbitration, if that delay deprives the other party of the benefits of arbitration. (See id. at
p. 19 [“[i]t does not matter that [defendants] may have acted in good faith” during the
period of delay].)
       Finally, in its reply brief, Autumn Hills argues the trial court’s ruling is
erroneous under the United States Supreme Court’s recent decision in DIRECTV, Inc. v.
Imburgia (2015) 136 S. Ct. 463 (Imburgia), which was decided after the trial court




                                              12
denied Autumn Hills’ motion to compel arbitration.6 Autumn Hills’ reliance on
Imburgia is misplaced.
       In Imburgia, the Supreme Court reversed a decision out of this district that held
that an arbitration agreement’s class action waiver was unenforceable in light of the rule
established in Discover Bank v. Superior Court (2005) 36 Cal. 4th 148 (Discover Bank).
(Imburgia, supra, 136 S.Ct. at pp. 466-471.) At issue in Imburgia was an arbitration
agreement that included a waiver of a class-arbitration provision providing in pertinent
part, “if the ‘law of your state’ makes the waiver of class arbitration unenforceable, then
the entire arbitration provision ‘is unenforceable.’ ” (Id. at p. 466.) Although the lower
court recognized the Federal Arbitration Act preempted the rule established in Discover
Bank rendering such provisions unenforceable under California law, it nevertheless
applied the rule, reasoning that despite the rule being federally preempted, it was part of
the law of California and, as such, rendered the arbitration agreement unenforceable
under the agreement’s terms. (Id. at p. 467.)
       In reversing the Court of Appeal’s decision, the United States Supreme Court
observed that when deciding a motion to compel arbitration, courts must place
“arbitration contracts ‘on equal footing with all other contracts.’ [Citation.]”
(Imburgia, supra, 136 S.Ct. at p. 468.) In other words, a court’s decision to deny
a motion to compel must rest upon “ ‘grounds as exist at law or in equity for the
revocation of any contract.’ [Citation.]” (Ibid.) The court held that by applying
preempted, or invalid, California law to affirm the denial of the defendant’s motion to
compel arbitration, the lower court did not place the subject arbitration agreement on
equal footing with all other contracts. (Id. at pp. 469-471.)
       Autumn Hills argues that under Imburgia, the trial court erred in denying its
motion to compel arbitration because the court did not place the parties’ agreement to


6
       Autumn Hills did not raise this argument in its opening brief because Imburgia
was decided after that brief was filed. Accordingly, we allowed Nunez to file
a supplemental brief responding to Autumn Hills’ argument.


                                            13
arbitrate on equal footing with all other types of contracts. That is, Autumn Hills
contends the court erred in finding it waived its right to arbitrate when it did not engage
in any deliberate act inconsistent with its right to arbitrate. According to Autumn Hills,
the court should have required Nunez to present evidence that Autumn Hills deliberately
delayed seeking arbitration for strategic or tactical reasons. As already discussed, the
intent of the party who has delayed its pursuit of arbitration is of no moment in
determining waiver. (See Zamora, supra, 186 Cal.App.4th at pp. 19, 21-22.) Imburgia
does not compel a different rule of law. In Imburgia, the Supreme Court addressed only
the specific situation in which a lower court applies invalid law to deny a motion to
compel arbitration. That case did not address the situation at issue here, namely the
application of well-established, valid law in the context of motions to compel
arbitration. Simply because the analysis specific to the issue of whether a party has
waived its right to enforce an arbitration clause may differ from the analysis of whether
a party has waived its right to enforce a different type of contractual provision does not
mean, as Autumn Hills contends, that courts are placing arbitration agreements on
unequal footing.




                                            14
                                   DISPOSITION
      The trial court’s order denying Autumn Hills’ motion to compel arbitration is
affirmed. Nunez shall recover her costs on appeal.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                    LAVIN, J.

WE CONCUR:




      ALDRICH, Acting P. J.




                  *
      HOGUE, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                          15